Citation Nr: 9923675	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted for residuals of cancer of the 
prostate from November 7, 1996.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
granted service connection for prostate cancer and assigned a 
temporary total evaluation of 100 percent, effective November 
7, 1996, with an evaluation of 10 percent, effective February 
3, 1997. 

On appeal the veteran appears to be claiming entitlement to 
special monthly compensation for the loss of use of a 
creative organ.  This issue, however, is not currently 
developed or certified for appellate review.  That is, the RO 
has either failed to enter an initial decision on these 
claims, or failed to respond to a timely filed notice of 
disagreement.  Accordingly, this matter is referred to the RO 
for appropriate consideration.  


REMAND

The veteran contends, in essence, that his cancer of the 
prostate is more severely disabling than the current 10 
percent evaluation reflects as a result of such symptoms as, 
hemorrhaging from the penis, an inability to urinate, slow 
urination and the necessity of having to wear and change 
absorbent materials three to four times a day.  

In support of the foregoing contentions, the veteran 
indicated on his Substantive Appeal, received by the RO in 
July 1998, that since his July 1996 prostate cancer surgery 
he had been readmitted to the hospital on two subsequent 
occasions for treatment of complications associated with 
penile hemorrhaging, and an inability to urinate.  In 
addition, the veteran also related that he has undergone a 
private catheterization procedure, and that he now needed to 
wear absorbent materials which required frequent changing.  
However, no additional information regarding the exact place 
or dates of treatment was provided.  It is evident that the 
these records of treatment bear directly on the issue at bar 
and should, therefore, be associated with the claims folder.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims has held that the duty to 
assist the veteran in obtaining available facts and evidence 
to support his claim includes obtaining pertinent evidence 
that applies to all relevant facts.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of any health care practitioner 
who provided treatment for prostate 
cancer residuals since July 1996.  Then, 
after obtaining any necessary 
authorization, such records should be 
secured and associated with the claims 
folder.  If such records are not 
received, documentation as to their 
absence must be provided. 

2.  The veteran should then be afforded a 
VA examination by a urologist in order to 
assess the nature and extent of his post 
operative residuals of prostate cancer.  
The examination must include detailed 
information concerning the veteran's 
symptoms such as, urinary voiding, 
frequency and retention, the use of 
absorbency materials and the need for any 
intermittent or continuous 
catheterization.  All appropriate tests 
and studies should be performed.  The 
claims folder must be made available to 
the examiner, prior to the examinations 
for use in the study of the case.  The 
examination report must be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  When the requested development has 
been accomplished, the RO should 
readjudicate the issue on appeal.  
Consideration, as appropriate, pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Codes 
7527 and 7528 (1998) should be given.


If the claim remains denied, the veteran should be furnished 
with a supplemental statement of the case and afforded a 
reasonable opportunity to respond thereto.  Thereafter, if 
necessary, the case and the requested evidentiary data should 
be returned to the Board for further appellate disposition.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


